         Case 2:12-cv-00175-BMS Document 90 Filed 01/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, et al., ex rel.,
CHARLES STRUNCK, et al.,

                     Plaintiffs,
                                                             Civil Action No. 12-CV-0175
               V.

MALLINCKRODT ARD LLC
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.),

                       Defendant.



                                   STIPULATION TO EXTEND

       IT IS HEREBY STIPULATED, by and between the defendant, Mallinckrodt ARD

LLC, formerly known as Questcor Pharmaceuticals, Inc., and the plaintiff, the United States of

America, and subject to this Court's approval, that the deadline for the filing of the defendant's

Answer to Plaintiffs Complaint in Intervention shall be extended to February 21, 2020.

                                              Respectfully submitted,



Isl Colin M. Cherico                           Isl John N. Joseph
Colin M. Cherico                              John N. Joseph
Assistant United States Attorney              I.D. #046643
615 Chestnut Street, Suite 1250               Post & Schell, P.C.
Philadelphia, PA 19106
colin.cherico@usdoj.gov                       Four Penn Center, 14th Floor
                                               1600 John F. Kennedy Blvd.
Augustine M. Ripa                             Philadelphia, PA 19103
Attorney, Civil Division                      Telephone: (215) 587-1191
U.S. Department of Justice                    Facsimile: (215) 320-4190
175 N Street, N.E.                            jjoseph@postschell.com
Washington, D.C. 20002
Augustine.M.Ripa@usdoj.gov

Attorney for the United States of America
         Case 2:12-cv-00175-BMS Document 90 Filed 01/28/20 Page 2 of 2




                                     Isl Mitchell S. Ettinger
                                    Mitchell S. Ettinger (admitted pro hac vice)
                                    John T. Bentivoglio (admitted pro hac vice)
                                    Jennifer L. Spaziano (admitted pro hac vice)
                                    Avia Dunn (admitted pro hac vice)
                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                     1440 New York Avenue NW
                                    Washington, DC 20005
                                    Telephone: (202) 371-7000
                                    Facsimile: (202) 393-5760
                                    mitchell.ettinger@skadden.com
                                    john.bentivoglio@skadden.com
                                    jen.spaziano@skadden.com
                                    avia.dunn@skadden.com

                                    Counsel for Defendant


    THE COURT:



                                                  Date:   )-1.1- :.2. l)Z D
Berle M. Schiller, J.
